DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on May 6, 2022 is entered.
Claims 1-65, 70, 71, and 73-76 have been canceled.

	Claim 100 has been added.

	Claims 66-69, 72, and 77-100 are pending.
 
Note that the previous Species Election requirement set forth in pages 4-5 of the Requirement for Restriction/Election mailed on October 30, 2019 has been withdrawn (see previous Office Action mailed on November 10, 2021). Claims 77-83, 85-93, 95, 96, 98, and 99 have been rejoined.  In view of the withdrawal of the species restriction requirement, applicant(s) are advised that if any claims presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 72 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2020.

	Claims 66-69 and 77-100 are currently under consideration.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	This is a New Ground of Rejection necessitated by applicant’s submission of new IDS. Claims 66-69 and 77-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

	The breath of the claims encompasses a molecule comprising a heterodimeric Fc region having a first Fc and a second Fc, each comprises a first human IgG1 CH2 domain and a second human IgG1 CH2 domain, wherein the first human IgG1 CH2 comprises amino acid substitutions selected from sets (i)-(vi) and the second human IgG1 CH2 comprises amino acid substitutions selected from sets (vii)-(viii).

	The sets for the first Fc (i) and second Fc (vii) substitutions are exemplified as following:
	(i) substitution of Leu at position 234 with Tyr, Ala, Glu, Gly, His, or Ser, 
substitution of Leu at position 235 with Tyr, Ala, Glu, Phe, Ile, Leu, Met, Asn, Pro, Gln, Thr, Val, or Trp, 
substitution of Gly at position 236 with Trp or Tyr, 
substitution of His at position 268 with Asp, Glu, or Ala, and 
substitution of Ser at position 298 with Ala;
(vii) substitute on of Lys at position 326 with Thr, Asp, or Ile, 
substitution of Ala at position 330 with Lys, Pro, Met, or Phe, and 
substitution of Lys at position 334 with Ile, Glu, or Asp;
	
Dependent claims 98 and 99 further recite mutations in a laundry list of positions, wherein the mutation confers or increase a difference in isoelectric points. See copy of claim 98 for applicant’s convenience:


    PNG
    media_image1.png
    769
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    611
    media_image2.png
    Greyscale

The specification discloses certain structurally defined heterodimeric Fc with specific amino acid substitutions in specifically identified positions in the Fc region of a human IgG1 wherein the heterodimeric Fc exhibits specific functions, e.g. increased binding to FcγRIIIa. For example, the heterodimer formation appears to contain D356K and H435R in one heavy chain and K439E in the other heavy chain (e.g. see lines 20-21 in page 76 and Fig. 5 of the specification as filed). Additional amino acid substitutions (e.g. as shown in Tables 2, 3, and 19) were made into the heterodimers.  

However, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the molecule commensurate in scope with these claims.

The disclosure of specific amino acid substitutions in each of the first and second Fc polypeptide (e.g. a first Fc polypeptide comprising D356K/H435R/L234Y/L235Y/G236W/S239M/H268D/D270E/S298A/A327D/L328W/K334L and a second Fc polypeptide comprising K439E/D270E/K326D/A330M/K334E). There is insufficient direction and guidance regarding how to pick and choose from these substitutions and additional substitutions in positions recited in claims 96-99 for the first and the second Fc in the human IgG1 CH2 to form a heterodimer which applicant does not consider to be a functional characteristic.  It was well known in the art at the time of filing that producing IgG Fc heterodimers can be unpredictable.  For example, For example, Arathoon et al.  (US 7,951,917, reference on IDS) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations (especially combination mutations) can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed. Further, mutations made in the same positions as claimed (e.g. K392) have been shown to result in monomeric CH3 rather than heterodimer as evidenced by the teachings of Kannan et al. (US 2012/0244578, see entire document, particularly Examples in pages 7-9 and claims 1-26).

In addition, Ridgway et al. (Protein Engineering 1996, 9(7):617-21, reference on IDS) teach knobs-into-hole CH3 domain mutations on heterodimer/homodimer formation and teach that even in Fc without CH3 mutations but with full length Fc including hinge-CH2, there are still approximately 50% of the heterodimers Ab/IA are formed automatically as shown in Fig. 2A and 3A. Gunasekaran et al. (JBC 2010, 285(25):19637-46, reference on IDS) teach that as a control, two Fc regions with complete Fc structure including hinge-CH2-CH3 wild type domains can form dimers. 

As such, wild type Fc having hinge-CH2-CH3 without asymmetric substitutions in the two Fc regions can form homodimers. However, the instant claims require pick and choose of amino acid substitutions in the human IgG1 Fc CH2 regions asymmetrically so that the two Fc regions would form a heterodimer.  Given that the critical regions that facilitate the dimer formations in the Fc regions are missing, and in view of the lack of evidence that substitutions in the first human IgG1 CH2 and second human IgG1CH2 would form heterodimer rather than homodimers, a skilled artisan would be unable to make and use the claimed molecule comprising a heterodimeric Fc region with substitutions listed in claim 100 and additional substitutions as recited in claims 96-99 without first conducting additional research.

5.	Claims 66-69 and 77-100 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

	The claims are drawn to a molecule comprising a heterodimeric Fc region that is a heterodimer of a first Fc and a second Fc that differs in amino acid sequence, wherein the first Fc comprises a first human IgG1 CH2 domain tat comprises a set of mutations recited in claim 100 and wherein the second Fc comprises a second human IgG1 CH2 domain that comprises another set of mutations as recited in claim 100. Dependent claims 98 and 99 further recite mutations in a laundry list of positions, wherein the mutation confers or increase a difference in isoelectric points. Claim 100 recites amino acid residues used in the mutations but the claim encompasses pick and choose from the list of substitutions for the combination substitutions. 

The specification discloses certain structurally defined heterodimeric Fc with specific amino acid substitutions in specifically identified positions in the Fc region of a human IgG1 wherein the heterodimeric Fc exhibits specific functions, e.g. increased binding to FcγRIIIa. For example, the heterodimer formation appears to contain D356K and H435R in one heavy chain and K439E in the other heavy chain (e.g. see lines 20-21 in page 76 and Fig. 5 of the specification as filed). Additional amino acid substitutions (e.g. as shown in Tables 2, 3, and 19) were made into the heterodimers.  

     	However, there is insufficient written description in the specification as-filed of the claimed heterodimeric Fc region comprising a first polypeptide and a second polypeptide, each comprises mutations as recited.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant states that “[a]t the suggestion of SPE Kolker in the Interview, applicant has chosen to focus on the subject matter of claim 100, rather than the broader independent claim 76”.  While SPE Kolker acknowledged that claim 100 is narrower in scope compared to claim 76, there is no agreement in allowable subject matter during the interview. 

	Applicant repeats that the recited “heterodimeric Fc” is not a functional limitation.   Applicant asserts that Ridgway et al. (Protein Engineering 1996, 9(7):617-21, reference on IDS) teach knobs-into-hole CH3 domain mutations on heterodimer/homodimer formation and teach that even in Fc without CH3 mutations, there are still approximately 50% of the heterodimers Ab/IA are formed automatically as shown in Fig. 2A and 3A. Applicant asserts that Gunasekaran et al. (JBC 2010, 285(25):19637-46, reference on IDS) teach that as a control, two CH3 wild type domains can form dimers.  Therefore, applicant asserts that two heavy chain can form dimers even without CH3 mutations.  Applicant argues that even if “heterodimeric Fc” is considered a functional limitation, the written description requirement is satisfied since it is the CH3 domain but not the CH2 domains that forms dimers. Applicant further asserts that mutations in CH2 should not interfere with Fc dimerization. Applicant appears to admit that the newly amended independent claim 100 only recites substitutions in the CH2 domain but says nothing about whether there maybe CH3 domain or CH3 domain substitutions.  Applicant asserts that Presta teaches that CH2 mutations does not prevent Fc region dimerization.  Applicant argues that CH2 region corresponding from EU positions 231-340 with hinge upstream from position 231. Applicant asserts that the recited position 334 is in the CH2 region but close to CH3 and Presta teaches that mutation in position 334 does not affect dimer formation. Applicant asserts that Presta supports the CH2 substitution in claim 100 would not interfere with the formation of heterodimers. As such, applicant argues the rejection should be withdrawn.

	This is not found persuasive for following reasons:
	
Contrary to applicant’s reliance on Ridgway and Gunasekaran pertinent to CH3 knobs-in-hole or unmutated CH3 from human IgG in heterodimer or homodimer formation, note that the instant claims do not require CH3. The teachings of Ridgway and Gunasekaran in consistent with the disclosure of the instant specification all point to that the formation of heterodimer requires CH3 mutations in specific positions with specific amino acid residues to support heterodimer formation of the Fc regions of human IgG.  The structure of the critical element in dimer formation ---- namely CH3 with knobs-in-hole mutations as disclosed in the specification is missing in the instant claims.  In addition, Arathoon et al.  (US 7,951,917, reference on IDS) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations (especially combination mutations) can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed. Further, mutations made in the same positions as claimed (e.g. K392) have been shown to result in monomeric CH3 rather than heterodimer as evidenced by the teachings of Kannan et al. (US 2012/0244578, see entire document, particularly Examples in pages 7-9 and claims 1-26).

Applicant’s arguments reliance upon the teachings of Presta are not persuasive since Presta teaches homodimer of Fc having hinge-CH2-CH3 structure where either the hinge or the CH3 would facilitate dimer formation while the breath of the instant claims encompasses human IgG CH2 without hinge or CH3.  

Further, contrary to applicant’s assertion, the genus of the claims encompasses enormous amount of variants which is not supported by the instant specification.  The newly amended claim 100 requires mis-match amino acids in the recited positions which is not disclosed by the instant specification.  Once again, merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement unless the claim itself conveys enough information to show that the inventor has position of the claimed invention at the time of filing.

In this case, the disclosure of specific amino acid substitutions in each of the first and second Fc polypeptide (e.g. a first Fc polypeptide comprising D356K/H435R/L234Y/L235Y/G236W/S239M/H268D/D270E/S298A/A327D/L328W/K334L and a second Fc polypeptide comprising K439E/D270E/K326D/A330M/K334E) is not sufficient to support a heterodimer recited in the instant claims including laundry list of additional mutations in positions recited in claims 98 and 99 since the claims omits the substitutions required for heterodimer formation and encompass mix and match of the recited mutations and mutation in positions without setting forth the amino acid residues used.  The instant application disclosed specific substitutions in particular positions in the full length of the Fc region of a human IgG1 including positions that facilitate the heterodimer formation and Fc binding which would not be sufficient to support the heterodimeric Fc region having only human IgG1 CH2 currently claimed. 

	As such, applicant’s arguments have not been found persuasive.
6.	No claim is allowed.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644